Citation Nr: 1735967	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-30 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for umbilical hernia repair, post-operative, multiple, prior to June 7, 2014.  

2.  Entitlement to a compensable disability rating for pseudofolliculitis barbae.

3.  Entitlement to a disability rating in excess of 10 percent for ilioinguinal neuralgia.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 7, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 and from August 1984 to December 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a July 2015 rating decision, the RO continued a 20 percent disability rating for umbilical hernia repair, post-operative, multiple, and continued a 10 percent disability rating for ilioinguinal neuralgia.   In a January 2017 rating decision, the RO increased the Veteran's disability rating for an umbilical hernia repair, post-operative, multiple, to 100 percent, effective June 7, 2014.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

At the May 2017 hearing, the Veteran reported that he had been unable to work due to his hernia prior to June 7, 2014, the effective date for the grant of a 100 percent disability rating for his umbilical hernia repair.  The Board interprets this statement as raising a claim for TDIU prior to June 7, 2014.  While the Board recognizes that the RO has previously adjudicated this issue, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his umbilical hernia repair and pseudofolliculitis barbae.  Therefore, his TDIU claim is part of his pending increased rating claims and the Board has jurisdiction over these issues.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to a disability rating in excess of 20 percent for umbilical hernia repair, post-operative, multiple, prior to June 7, 2014; entitlement to a compensable disability rating for pseudofolliculitis barbae; and entitlement to TDIU prior to June 7, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the May 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to a disability rating in excess of 10 percent for ilioinguinal neuralgia.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to a disability rating in excess of 10 percent for ilioinguinal neuralgia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

At his May 2017 hearing, the Veteran and his representative indicated that he wanted to withdraw the appeal for the issue of entitlement to a disability rating in excess of 10 percent for ilioinguinal neuralgia.  As such, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a disability rating in excess of 10 percent for ilioinguinal neuralgia, and it is dismissed. 



ORDER

Entitlement to a disability rating in excess of 10 percent for ilioinguinal neuralgia is dismissed.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

At the May 2017 hearing, the Veteran reported that he received dermatological treatment for pseudofolliculitis barbae from Dr. M.H. (initials used to protect privacy) in Montgomery and a private dermatologist practice in Birmingham.  Additionally, the Veteran reported that he saw Dr. G. and Dr. W.B. at a private hospital for his hernia condition.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Additionally, the Veteran was most recently provided a VA examination for his pseudofolliculitis barbae in August 2015.  Thereafter, at the May 2017 hearing, the Veteran reported various symptomatology, suggesting a possible worsening of his pseudofolliculitis barbae, to include receiving injections and lancing for this condition in 2016 and 2017.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

Lastly, because adjudication of the Veteran's increased rating claims on appeal being remanded could impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, in conjunction with the claim for TDIU, the Board finds that an opinion is needed to ascertain the impact of the Veteran's disabilities on his ability to work prior to July 7, 2014.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for umbilical hernia repair and pseudofolliculitis barbae, to include records from Dr. M.H. in Montgomery, a private dermatologist practice in Birmingham, and Dr. G. and Dr. W.B. at a private hospital (identified by name in the May 2017 hearing transcript).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his pseudofolliculitis barbae.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's pseudofolliculitis barbae.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required during the past 12 months.  The medications used to treat the disease should be identified as topical, corticosteroid, or immunosuppressive.

In addition, the examiner should note if there are any scars resulting from this condition, and if so, provide a description of each scar, including the size and location.  He or she should also indicate whether any scar is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner in connection with the claim for TDIU.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work prior to July 7, 2014.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity prior to July 7, 2014.
 
The report should also indicate if there was any form of employment that the Veteran could perform prior to July 7, 2014, and if so, what type.  

A written copy of the report should be associated with the claims file.  

4.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


